Citation Nr: 0320831	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  98-19 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from April 1978 to January 
1980.

The current appeal arose from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The RO denied 
entitlement to an evaluation in excess of 30 percent for 
bipolar disorder.

In April 2000 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
action.

In November 2002 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The veteran failed to report, without good cause shown, for 
VA special orthopedic examinations scheduled in December 
1998, February 1999, and March 2002.


CONCLUSION OF LAW

The claim of entitlement to an evaluation in excess of 30 
percent for bipolar disorder is denied as a matter of law in 
view of the veteran's failure to report for three scheduled 
VA examinations.  38 C.F.R. § 3.655 (2002); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify  & to Assist

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required because 
there is no reasonable possibility that it would aid in 
substantiating the appellant's claim.  He has been notified 
of his procedural and appellate rights.  Furthermore, he has 
been provided with the laws and regulations pertinent to this 
claim, and has been afforded the opportunity to present 
arguments in favor of his claim.

Moreover, the facts of this issue are not disputed, and no 
further evidentiary development is needed as the appellant's 
claim is being denied as a matter of law, and as stated 
above, the appellant has been provided with notice of these 
laws.  Therefore, there is no reasonable possibility that any 
further assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (38 U.S.C. 
§ 5103A(a)).


Criteria

VA regulations provide that, as to increased ratings and 
certain original claims, when a claimant fails to report for 
a scheduled medical examination without good cause the claim 
shall be denied, without review of the evidence of record.  
See 38 C.F.R. § 3.655 (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the burden was upon VA to demonstrate that 
notice was sent to the claimant's last address of record and 
that the claimant lacked adequate or good cause for failing 
to report for a scheduled examination.  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).  The CAVC has also held that the 
"duty to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The CAVC has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2002).

Factual Background & Analysis

The Board notes that in cases where the veteran claims a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

In September 1998 the veteran filed a claim of entitlement to 
an increased evaluation for his service-connected bipolar 
disorder.  In December 1998 the RO scheduled him for an up-
to-date comprehensive examination to ascertain the current 
nature and extent of severity of his bipolar disorder.  He 
failed to report for the examination.  The RO denied his 
claim of entitlement to increased compensation benefits 
because the outpatient treatment reports obtained in 
connection with his reopened claim were not sufficient to 
reveal the nature and extent of severity of his bipolar 
disorder.  The veteran again failed to report for a scheduled 
VA examination in February 1999.

In April 2000 the Board remanded the veteran's claim and 
directed the RO to scheduled the veteran for an up-to-date 
comprehensive examination to ascertain the current nature and 
extent of severity of his bipolar disorder, as well as to 
obtain additional evidence to be associated with the claims 
file in support of his claim for increased compensation 
benefits.  The veteran did not respond to the RO's 
correspondence, nor did he report for an up-to-date 
examination scheduled for March 2002.  In its March 2002 
supplemental statement of the case the RO advised the veteran 
of the consequences in failing to report for a scheduled VA 
examination.  38 C.F.R. § 3.655 (2002).

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause shown, fails to report for such 
examination, or reexamination, the claim shall be denied.  
38 C.F.R. § 3.655(a)(b) (2002).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.


When the claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
Id.  When the examination was scheduled in conjunction with 
any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.  Id.

The evidentiary documentation of record shows that the 
veteran failed to report for a scheduled VA examination on 
three occasions, in December 1998, February 1999, and March 
2002.  The reason for the failure to report was not 
documented.  

Neither the veteran nor his representative have provided any 
reasons nor shown or alleged good cause for the veteran's 
failure to report for scheduled VA examinations on three 
claims in connection with his claim for increased 
compensation benefits.

As noted above, in March 2002, the veteran was notified of 
the consequences of the failure to report for VA examination 
or reexamination.  The Board finds that VA examination is 
necessary to evaluate the level of severity of bipolar 
disorder.  Since the veteran has not provided good cause for 
his failure to report for scheduled examinations, the claim 
is denied.  38 C.F.R. § 3.655 (2002).

The Board also finds that the RO has fulfilled its duty to 
assist the veteran in the development of his claim by 
requesting additional information from him as directed in the 
Board's remand action, and in scheduling him on three 
occasions for VA examinations in 1998, 1999, and 2002.  Olson 
v. Principi, 3 Vet. App. 480,482-83 (1992).

Therefore, the Board finds the veteran's claim of entitlement 
to an increased evaluation for bipolar disorder must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
bipolar disorder is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

